SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1190
CA 13-00578
PRESENT: SMITH, J.P., CENTRA, FAHEY, CARNI, AND WHALEN, JJ.


FRIEDA DIAMOND AND ALAN DIAMOND, INDIVIDUALLY
AND ON BEHALF OF MINOR, JUSTIN DIAMOND, AN
INFANT OVER THE AGE OF 14 YEARS,
PLAINTIFFS-RESPONDENTS,

                      V                                          ORDER

CAMERON STONE, JEFFREY G. STONE AND MAURA M.
STONE, DEFENDANTS-APPELLANTS.
(ACTION NO. 1.)
---------------------------------------------
FRIEDA DIAMOND, ET AL., PLAINTIFFS,

                      V

BRAD WRIGHT AND DEBBIE WRIGHT,
DEFENDANTS-RESPONDENTS.
(ACTION NO. 2.)


SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

LYNN LAW FIRM, LLP, SYRACUSE (PATRICIA A. LYNN-FORD OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (STEVEN WARD WILLIAMS
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered October 12, 2012. The order, inter
alia, denied in part the motion of defendants Cameron Stone, Jeffrey
G. Stone and Maura M. Stone for summary judgment dismissing the
complaint and any cross claims against them.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on August 28 and September 19,
2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.


Entered:    November 8, 2013                    Frances E. Cafarell
                                                Clerk of the Court